Title: 9th.
From: Adams, John Quincy
To: 


       The most comfortable Sunday, we have had, for many weeks past. Parson Hilliard preach’d in the forenoon from I Peter I, 3 and 4. “Blessed be the God and Father of our Lord, Jesus Christ, which according to his abundant mercy hath begotten us again unto a lively hope by the resurrection of Jesus Christ from the Dead. To an inheritance incorruptible and undefiled, and that fadeth not away, reserved in heaven for you.” The text was enough for me; I heard nothing of the Sermon. It is the old Story, over and over again so repeatedly that I am perfectly weary of it. The afternoon text was from Proverbs IV. 23. “Keep thy heart with all diligence; for out of it are the issues of Life.” Sin, and Salvation through Jesus Christ seem to be Mr. Hilliard’s favourite topics, and he uses them so often, that they become words without any signification at all, like oaths in the mouth of a swearer. Walked two or three miles, over the bridge in the Evening.
      